MS P-2 12/10 SUPPLEMENT DATED DECEMBER 31, 2010 TO THE PROSPECTUS DATED MAY 1, 2010 OF FRANKLIN MUTUAL SERIES FUNDS (Mutual Beacon Fund, Mutual Global Discovery Fund, Mutual European Fund, Mutual Financial Services Fund, Mutual Quest Fund, Mutual Shares Fund, Mutual International Fund) The prospectus is amended as follows: I. For the Mutual Global Discovery Fund, the portfolio management team under "Fund Summaries  Portfolio Managers" section on page 15 is revised as follows: Portfolio Managers PETER A. LANGERMAN Chairman, President and Chief Executive Officer of Franklin Mutual and portfolio manager of the Fund since 2005. PHILIPPE BRUGERE-TRELAT Executive Vice President of Franklin Mutual and portfolio manager of the Fund since 2009. TIMOTHY RANKIN, CFA Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since December 2010. II. For the Mutual Quest Fund, the portfolio management team under "Fund Summaries  Portfolio Managers" section on page 22 is revised as follows: Portfolio Managers SHAWN M. TUMULTY Vice President of Franklin Mutual and portfolio manager of the Fund since 2003. KEITH LUH Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since December 2010. III. For the Mutual Financial Services Fund, the portfolio management team under "Fund Summaries  Portfolio Managers" section on page 37 is revised as follows: Portfolio Managers ANDREW SLEEMAN, CFA Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since 2009. RICHARD CETLIN Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since December 2010. IV. The portfolio management team under "Fund Details - Management" section on page 83 is revised as follows: The following individuals are jointly responsible for the day-to-day management of each of the named Funds. The portfolio manager for each Fund has primary responsibility for the investments of the Fund and has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated management requirements. Each portfolio manager's authority is subject to the general supervision and oversight provided by the Chief Executive Officer of Franklin Mutual. The degree to which a portfolio manager may perform these functions, and the nature of these functions, may change from time to time. The assistant portfolio managers provide research and advice on the purchases and sales of individual securities and portfolio risk assessment. Mutual Beacon Fund CHRISTIAN CORREA Co-Portfolio Manager MANDANA HORMOZI Co-Portfolio Manager Mutual Global Discovery Fund PETER A. LANGERMAN Co-Portfolio Manager PHILIPPE BRUGERE-TRELAT Co-Portfolio Manager TIMOTHY RANKIN Assistant Portfolio Manager Mutual Quest Fund SHAWN M. TUMULTY Co-Portfolio Manager KEITH LUH Co-Portfolio Manager Mutual Shares Fund PETER A. LANGERMAN Co-Portfolio Manager F. DAVID SEGAL Co-Portfolio Manager DEBORAH A. TURNER Assistant Portfolio Manager Mutual Financial Services Fund ANDREW SLEEMAN Portfolio Manager RICH CETLIN Assistant Portfolio Manager Mutual European Fund PHILIPPE BRUGERE-TRELAT Co-Portfolio Manager KATRINA DUDLEY Co-Portfolio Manager Mutual International Fund PHILIPPE BRUGERE-TRELAT Co-Portfolio Manager ANDREW SLEEMAN Co-Portfolio Manager RICHARD CETLIN Portfolio Manager of Franklin Mutual Mr. Cetlin has been a portfolio manager for Mutual Financial Services Fund since December 2010. Prior to joining Franklin Templeton Investments in 2010, he was a consultant for Asian Century Quest, a hedge fund focused on the Asian-Pacific region and as a senior vice president and senior analyst for U.S. banking and specialty finance at AllianceBerstein. CHRISTIAN CORREA, CFA Portfolio Manager of Franklin Mutual Mr. Correa has been a lead portfolio manager for the Mutual Beacon Fund since 2007. He has been an analyst for Franklin Mutual since 2003, when he joined Franklin Templeton Investments. KATRINA DUDLEY, CFA Portfolio Manager of Franklin Mutual Ms. Dudley has been a portfolio manager for Mutual European Fund since 2007. She joined Franklin Templeton Investments in 2002. MANDANA HORMOZI Portfolio Manager of Franklin Mutual Ms. Hormozi has been a portfolio manager for Mutual Beacon Fund since 2009. She joined Franklin Templeton Investments in 2003. PETER A. LANGERMAN Chairman, President and Chief Executive Officer of Franklin Mutual Mr. Langerman rejoined Franklin Templeton Investments in 2005 and assumed the duties of lead portfolio manager of the Mutual Shares Fund in 2005 and Mutual Global Discovery Fund in 2009. He joined Franklin Templeton in 1996, serving in various capacities, including President and Chief Executive Officer of Franklin Mutual and member of the management team of the Funds, including Mutual Shares Fund, before leaving in 2002 and serving as director of New Jerseys Division of Investment, overseeing employee pension funds. Between 1986 and 1996, he was employed at Heine Securities Corporation, the Funds former manager. KEITH LUH Portfolio Manager of Franklin Mutual Mr. Luh has been a portfolio manager of the Mutual Quest Fund since December 2010. He has been an analyst for Franklin Templeton Investments since 2005, when he joined Franklin Templeton Investments. TIMOTHY RANKIN, CFA Portfolio Manager of Franklin Mutual Mr. Rankin has been a portfolio manager for Mutual Global Discovery Fund since December 2010. Prior to rejoining Franklin Templeton investments in June 2010, he was managing director of Blue Harbor Group, LLC, a private investment firm focused on small- and mid-cap North American companies. Previously, he worked at Franklin Templeton investments from 1997 through 2004. F. DAVID SEGAL, CFA Portfolio Manager of Franklin Mutual Mr. Segal has been a portfolio manager for Mutual Shares Fund since 2005 and assumed the duties of lead portfolio manager in 2007. He joined Franklin Templeton Investments in 2002. ANDREW SLEEMAN, CFA Portfolio Manager of Franklin Mutual Mr. Sleeman has been a lead portfolio manager of the Mutual International Fund since inception and Mutual Financial Services Fund since 2009. He joined Franklin Templeton Investments in 2007. Previously, he was with Fox-Pitt, Kelton, a financials specialist firm, where he focused on international financial equities. Prior to that, he worked in international equities at BNP Paribas. He also worked in Australia in the fixed income division of JP Morgan Investment Management. PHILIPPE BRUGERE-TRELAT Executive Vice President of Franklin Mutual Mr. Brugere-Trelat has been a portfolio manager of the Mutual European Fund since 2004 and assumed the duties of lead portfolio manager in 2005 and a lead portfolio manager of the Mutual International Fund since inception and Mutual Global Discovery Fund since 2009. He has been a member of the management team of the Funds since 2004, when he rejoined Franklin Templeton Investments. Previously, he was president and portfolio manager of Eurovest. Between 1984 and 1994, he was employed at Heine Securities Corporation, the Funds former manager. SHAWN M. TUMULTY Vice President of Franklin Mutual Mr. Tumulty has been a portfolio manager for Mutual Quest Fund since 2003 and assumed the duties of lead portfolio manager in 2009. He joined Franklin Templeton Investments in 2000. DEBORAH A. TURNER, CFA Portfolio Manager of Franklin Mutual Ms. Turner has been a portfolio manager for Mutual Shares Fund since 2001. She joined Franklin Templeton Investments in 1996. Between 1993 and 1996, she was employed at Heine Securities Corporation, the Funds former manager. CFA ® and Chartered Financial Analyst ® are trademarks owned by CFA Institute. Please keep this supplement for future reference.
